DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-7, 9, 12, 14, 16, 18, 19, 21, 22, 24-30, 33-36, 38-50, 52-67 are cancelled.  Claims 1, 8, 10, 11, 13, 15, 17, 20, 23, 31, 32, 37, 51 are pending in this application and examined in this Office Action.
Applicant’s amendments to the claims have necessitated the new grounds of rejection and this Office Action is made Final.  Applicant arguments are addressed at the end of the Office Action.

 Status of Rejections
1.	The rejection of claim 60 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the cancellation of the claim.

2.	The rejection of claims 31, 32 and 51 under 35 US.C. 112(a) or 35 US.C. 112 (pre- AlA), first paragraph, because the specification, while being enabling for production of induced pluripotent stem cells from somatic cells when the reprogramming factors introduced into the somatic cells by the genetic elements are expressed, is withdrawn in view of the amendments to the claims. 

3.	The rejection of claims 20, 31 and 32 are rejected under 35 US.C. 112(b) or 35 US.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the amendments to the claims. 

4.	The rejection of claims 1, 8, 10, 11, 13, 17 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sekiguchi (US 2017/0159020) (Sekiguchi 2017) is withdrawn in view of the amendments to the claims. 

5.	The rejection of claim 60 under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (full citation above) is withdrawn in view of the cancellation of the claim. 

6.	The rejection of claims 1, 8, 10, 11, 13, 15, 17, 20, 31, 37, 51 and 60 under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2014/0127806) (Sekiguchi 2014) in view of Sekiguchi (US 2017/0159020) (Sekiguchi 2017)  is withdrawn in view of the amendments to the claims. 
 
7.	The rejection of claims 2, 4,6 and 32 under 35 USC 103 as being unpatentable over Sekiguchi 2014 and Sekiguchi 2017 as applied to claims 1, 8 10, 11, 13, 15, 17, 20, 31, 37, 51 and 60 above and further in view of Mack (US 20120009676) (Mack) is withdrawn in view of the amendments to the claims. 

8.	The rejection of claim 23 under 35 USC 103 as being unpatentable over Sekiguchi 2014 and Sekiguchi 2017 as applied to claims 1, 8 10, 11, 13, 15, 17, 20, 31, 37, 51 and 60 above and further in view Tammam et al (“Nuclear delivery of recombinant OCT4 by chitosan nanoparticles for transgene-free generation of protein-induced pluripotent stem cells,” Oncotarget 7(25): 37728-37739 (May 2016)) (Tammam) is withdrawn in view of the amendments to the claims.  

New Grounds of Rejection
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 8, 10, 11, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al (US 2012/0009676) (of record) in view of Mata Chavarria (US2015/0072429) (Mata Chavarria).

Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses [0132] the matrix composition preferably includes laminin. Mack discloses [0132] a suitable matrix composition may be prepared by diluting laminin in Dulbecco's phosphate buffered saline (DPBS) to a protein concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml;” claim 1) (the claimed “wherein the composition is an aqueous composition;” claim 10) (the claimed “wherein the composition is provided as a dry composition which may be formed into an aqueous composition by the addition of a solvent; wherein the solvent is selected from one of more of cell culture medium;” claim 11). 
Mack discloses [0128] the composition can comprise recombinant proteins such as laminin (the claimed “wherein the laminin is recombinant human laminin;” claim 8).
Mack discloses the matrix can further comprises collagen (the claimed “herein the composition further comprises one or more additional extracellular matrix components selected from collagen;” claim 13). 
Mack discloses [0135] the reprogramming media can comprise FGF (the claimed “wherein the composition further comprises one or more growth factors selected from  fibroblast growth factor (FGF);” claim 15). 
Mack discloses [0253] the composition can comprise reprogramming factors such as SOX2 and OCT4 (claim 20).  Mack discloses the iPSCs may express the TERT gene [0271] (the claimed “wherein the genetic elements further encode TERT1;” claim 20).
Mack differs from the claims in that the document fails to disclose the composition comprises the gelatin at a concentration of about 1 w/v% to about 5 w/v5%.  However, Mata Chavarria cures the deficiency.
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mata Chavarria discloses [0164] the composition can include laminin.  Mata Chavarria discloses  [0030] the use of a three-dimensional (3D) biomimetic scaffold supports cell growth.
It would have been obvious to one of ordinary skill to modify the Mack gelatin-laminin composition by using the gelatin at a 5% concentration as suggested by Mata Chavarria in view of the teachings of Mata Chavarria that a three dimensional scaffold supports cells growth and Mack that [0121] that a laminin-gelatin  [0126] composition is useful during the reprogramming process (the claimed “a composition for promoting the reprogramming of somatic cells to induced pluripotent stem cells, comprising gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml;” claim 1).  
One of ordinary skill would have had a reasonable expectation of success in using a composition comprising 5% gelatin in view of the teachings of Mata Chavarria that [0063] laminin-gelatin hydrogels comprising 5% gelatin permit cell culture.
One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007].

2.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mack (of record) in view of Mata Chavarria (US2015/0072429) (Mata Chavarria) above as applied to claims 1, 8,10, 11, 13, 15 and 20  above and further in view of Sekiguchi 2017 et al (Sekiguchi 2017)) of record. The teachings of Mack and Mata Chavarria (collectively “Mack”) above are incorporated herein in their entirety.  
 Mack differs from the claims in that the document fails to disclose the composition comprises a rock inhibitor which is Y-27632.
However, Sekiguchi 2017cures the deficiency. 
Sekiguchi 2017 discloses [0123] addition of a ROCK inhibitor Y-27632 to a culture of iPS cells in order to inhibit apoptosis. 
It would have been obvious to one of ordinary skill to modify the Mack composition by using the ROCK Y27632 inhibitor as suggested by Sekiguchi 2017  in view of the teachings of Sekiguchi 2017 that the ROCK727632 inhibits apoptosis and the teachings of Mack that  ROCK inhibitors could be present in any cell culture medium in which pluripotent stem cells grow, dissociate, form aggregates, or undergo differentiation, such as an adherent culture or suspension culture. Substitution of one ROCK inhibitor for another is seen to a choice of routine optimization within the purview of one of ordinary skill in the art.
One of ordinary skill would have had a reasonable expectation of success in substituting one ROCK inhibitor for a different ROCK inhibitor in view of the teachings of Mack that a combination of two or more ROCK inhibitors can used.  Mack therefore suggests the advantages are not limited to any particular ROCK inhibitor. 
One of ordinary skill would have been motivated to use the ROCK Y27632 inhibitor as suggested by Mack in view of the teachings of Mack that ROCK inhibitors inhibit apoptosis and could be present in any cell culture medium in which pluripotent stem cells grow, dissociate, form aggregates, or undergo differentiation, such as an adherent culture or suspension culture.

3.	Claim 23 is rejected over Mack and Mata Chavarria (US2015/0072429) (Mata Chavarria) as applied to claims 1, 8, 10, 11, 13, 15, 20 above and further in view Tammam et al (“Nuclear delivery of recombinant OCT4 by chitosan nanoparticles for transgene-free generation of protein-induced pluripotent stem cells,” Oncotarget 7(25): 37728-37739 (May 2016)) (Tammam) (of record). The teachings of Mack and Mata Chavarria above are incorporated herein in their entirety.

Mack and Mata Chavarria differ from the claims in that the documents fail to disclose a carrier comprising nanoparticles for delivery of genetic elements to somatic cells. However, Tammam cures the deficiency.
Tammam discloses delivery of recombinant OCT4 (the claimed genetic element) by chitosan nanoparticles (the claimed “polymer based nanoparticle”) for generation of induced pluripotent stem cells (title). Tammam discloses successful delivery of OCT-4 (the claimed “genetic factor,” claim 23) into human fibroblasts (Abstract).
It would have been obvious to one of ordinary skill to modify the composition of over Mack and Mata Chavarria by using nanoparticle carriers to deliver genetic elements into somatic cells as suggested by Tammam in view of the teachings of Tammam that OCT-4 loaded nanoparticles enabled cell treatment with high micromolecular concentrations of OCT4. 
One of ordinary skill would have had a reasonable expectation of success in using nanoparticle delivery of genetic factors into somatic cells in view of the teachings of Tammam disclosing that chitosan NPs were able to considerably stabilize the DNA-binding activity of recombinant OCT4 as well as to deliver the OCT4 cargo into nucleic of human fibroblasts (page 37729, right column, second paragraph).
One of ordinary skill would have been motivated to use nanoparticles as carriers to delivery genetic elements in somatic cells in view of the teachings of Tammam disclosing that chitosan NPs were able to considerably stabilize the DNA-binding activity of recombinant OCT4 as well as to deliver the OCT4 cargo into nucleic of human fibroblasts (page 37729, right column, second paragraph).

4.	Claim  31 is  rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2014/0127806) (Sekiguchi 2014) (of record) in view of Mack and Mata Chavarria.   
Sekiguchi 2014 discloses a method for establishing iPS cells derived from somatic cells ([0007] (17) (page 2, left column, last paragraph) on a substrate comprising laminin (Abstract) and a composition for promoting the reprogramming of the somatic cells to iPS cells [0057] (the claimed “A method of reprogramming somatic cells to induced pluripotent stem cells, the method comprising;” claim 31 preamble). 
Sekiguchi 2014 discloses [0068 part (4)] the method for establishing iPS cells comprises bringing a nuclear reprogramming substance into contact with somatic cells [0007] , [0057] and that the substances can be Oct3/4, KIf4, c-Myc, Sox2, TERT, SV40 Large T antigen and can be encoded as a nucleic acid in a plasmid [0077] (the claimed “introducing genetic elements that express induced pluripotent stem cells reprogramming factors into the somatic cells;” claim 31(ii)).
 Sekiguchi 2014 discloses [0078] culturing the cells comprising the genetic elements (the claimed “expressing the pluripotent stem cells reprogramming factors in the somatic cells to produce iPS cells;” claim 31(iii)) (the claimed “culturing said expanded somatic cells comprising the genetic elements, thereby producing induced pluripotent stem cells;” claim 31 (iv)) (the claimed “a method of reprogramming somatic cells to induced pluripotent stem cells;” claim  31 preamble).  

Sekiguchi 2014 differs from the claims in that the document fails to disclose the substrate for reprogramming includes 5% gelatin and laminin at 50 ug/ml to about 100 ug/ml.  However, Mack and Mata Chavarria  (collectively Mack) cures the deficiency.

Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses [0132] the matrix composition preferably includes laminin. Mack discloses [0132] a suitable matrix composition of laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml. 
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mack suggests a substrate for reprogramming comprising 5% gelatin and laminin at a concentration of 5 ug/ml to about 200 ug/ml.
It would have been obvious to one of ordinary skill to modify the method of Sekiguchi 2014 by culturing the iPSC on the substrate comprising gelatin and laminin as suggested by Mack in view of the teachings of Mack disclosing compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract) include laminin at a concentration of laminin at a concentration of 5 ug/ml to about 200 ug/ml and Mata Chavarria disclosing [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.
One of ordinary skill would have had a reasonable expectation of success in reprogramming somatic cells on a substrate comprising laminin at a concentration 5 ug/ml to about 200 ug/ml and gelatin at concentration between 5% to 10% for gelatin in view of the teachings of Mack disclosing compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent included gelatin and laminin. 
One of ordinary skill would have been motivated to include laminin and gelatin in a substrate at a concentration promoting cell reprogramming to induced pluripotent stem cells in view of the teachings of S2014 that (abstract) human stem cells cultured in a xeno-free environment can be provided as highly safe human stem cells applicable to regenerative medicine.

5.	Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2014/0127806) (Sekiguchi 2014) (of record) in view of Mack and Mata Chavarria.   
Sekiguchi 2014 discloses a method for establishing iPS cells derived from somatic cells ([0007] (17) (page 2, left column, last paragraph) on a substrate comprising laminin (Abstract) and a composition for promoting the reprogramming of the somatic cells to iPS cells [0057].  
Sekiguchi 2014 discloses [0068 part (4)] the method for establishing iPS cells comprises bringing a nuclear reprogramming substance into contact with somatic cells [0007] , [0057] and that the substances can be Oct3/4, KIf4, c-Myc, Sox2, TERT, SV40 Large T antigen (the claimed “composition of claim 20;” claim 32 (i)))  and can be encoded as a nucleic acid in a plasmid [0077] (the claimed “introducing genetic elements that express induced pluripotent stem cells reprogramming factors into the somatic cells;” claim 32(ii)).
 Sekiguchi 2014 discloses [0078] culturing the cells comprising the genetic elements  (the claimed “expressing the pluripotent stem cells reprogramming factors in the somatic cells to produce iPS cells;” claim 32(iii)). 
Sekiguchi 2014 differs from the claims in that the document fails to disclose the substrate for reprogramming includes laminin at a concentration 5 ug/ml to about 200 ug/ml and gelatin at concentration between 5% to 10% for gelatin.  However, Mack and Mata Chavarria (collectively “Mack”)  cures the deficiency.
Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses [0132] the matrix composition preferably includes laminin. Mack discloses [0132] a suitable matrix composition of laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml;” claim 1). Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mack and Mata Chavarria taken together suggest a substrate for reprogramming comprising 5% gelatin and laminin at a concentration of 5 ug/ml to about 200 ug/ml. 
It would have been obvious to one of ordinary skill to modify the method of Sekiguchi 2014 by culturing the iPSC on the substrate comprising gelatin and laminin as suggested by Mack in view of the teachings of Mack disclosing compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract) include laminin at a concentration of laminin at a concentration of 5 ug/ml to about 200 ug/ml and Mata Chavarria disclosing [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.
One of ordinary skill would have had a reasonable expectation of success in reprogramming somatic cells on a substrate comprising laminin at a concentration 5 ug/ml to about 200 ug/ml and gelatin at concentration between 5% to 10% for gelatin in view of the teachings of Mack disclosing compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent included gelatin and laminin. 
One of ordinary skill would have been motivated to include laminin and gelatin in a substrate at a concentration promoting cell reprogramming to induced pluripotent stem cells in view of the teachings of Sekiguchi 2014 that (abstract) human stem cells cultured in a xeno-free environment can be provided as highly safe human stem cells applicable to regenerative medicine.

6.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2014/0127806) (Sekiguchi 2014) (of record) in view of Mack (of record).
Sekiguchi 2014 discloses a method for establishing iPS cells derived from somatic cells ([0007] (17) (page 2, left column, last paragraph) on a substrate comprising laminin (Abstract) and a composition for promoting the reprogramming of the somatic cells to iPS cells [0057] (the claimed “A method of preparing somatic cells for producing induced pluripotent stem cells, the method comprising;” claim 37 preamble). 
Sekiguchi 2014 discloses [0087] the somatic cells can be obtained from animals, thereby disclosing the claimed “isolating somatic cells from a sample” (claim 37, part (i)).
Sekiguchi 2014 discloses [0078] culturing the cells comprising the genetic elements (the claimed “expanding the somatic cells for a predetermined period of time wherein the expanded cells express TERt1;” claim 37 (ii)).   
Sekiguchi 2014 discloses bringing the somatic cells into contact with nuclear reprogramming factors such as be Oct3/4, KIf4, c-Myc, Sox2, TERT , SV40 Large T antigen which can be encoded as a nucleic acid in a plasmid [0077] and obtaining iPS cells (the claimed “expanding the somatic cells for a predetermined period of time wherein the expanded somatic cells express TERT1;” claim 37(ii)). The claimed “expanded somatic cells express TERT1” in claim 37 is considered to be exogenous TERT for purposes of this Office Action.
Sekiguchi 2014 differs from the claims in that the document fails to disclose expanding the somatic cells for about  7 days. However, Mack cures the deficiency.
Mack discloses [0312]  iPS clones were propagated from donors and expressed endogenous TERT.  Mack discloses [0304] the cells were expanded for 3 days and 6 days (the claimed “about 7 days;” claim 37 (ii)).  
It would have been obvious to one of ordinary skill to modify the Sekiguchi2014 method by expanding the somatic cell culture of 7 days as suggested by Mack in view of the teachings of Mack that there is a need to develop methods to expand fibroblast cells for several passages in vitro and generate patient-specific stem cells.
One of ordinary skill would have had a reasonable expectation that the somatic cells transfected with the nuclear reprogramming factor are expressing the factors, including TERT1 (the claimed “expanded somatic cell expressing TERT1;” claim 60) in view of the teachings of Sekiguchi 2014 that iPS cells derived from somatic cells were successfully obtained, lacking evidence to the contrary (claim 37, part (ii)).
One of ordinary skill would have been motivated to expand the cells in view of the teachings of Mack that there is a need for patient-specific stem cells.

7.	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2014/0127806) (Sekiguchi 2014) (of record) in view of Mack (of record). 
Sekiguchi 2014 discloses a method for establishing iPS cells derived from somatic cells ([0007] (17) (page 2, left column, last paragraph) on a substrate comprising laminin (Abstract) and a composition for promoting the reprogramming of the somatic cells to iPS cells [0057] (the claimed “A method for producing induced pluripotent stem cells, the method comprising;” claim 51 preamble). 
Sekiguchi 2014 discloses bringing the somatic cells into contact with nuclear reprogramming factors such as be Oct3/4, KIf4, c-Myc, Sox2, TERT , SV40 Large T antigen which can be encoded as a nucleic acid in a plasmid [0077] and obtaining iPS cells (the claimed “introducing genetic elements that express induced pluripotent stem cells reprogramming factors expanding the somatic cells for a predetermined period of time wherein the expanded somatic cells express TERT1;” claim 51 (a)) (the claimed “expressing the pluripotent stem cells reprogramming factors in the somatic cells;” claim 51 part (b)) (the claimed “culturing the expanded somatic ells comprising the genetic elements thereby producing induced pluripotent stem cells;” claim 51 (c)). The claimed “expanded somatic cells express TERT1” in claim 37 is considered to be exogenous TERT for purposes of this Office Action.
Sekiguchi 2014 differs from the claims in that the document fails to disclose expanding the somatic cells for about  7 days (per claim 37). However, Mack cures the deficiency.
Mack discloses [0312]  iPS clones were propagated from donors and expressed endogenous TERT.  Mack discloses [0304] the cells were expanded for 3 days and 6 days (the claimed “about 7 days;” claim 51 (a)) (the claimed “somatic cells produced according to the method of claim 37;” claim 51 (a)). 
It would have been obvious to one of ordinary skill to modify the Sekiguchi2014 method by using the expanded 6 day somatic cell culture as suggested by Mack in view of the teachings of Mack that there is a need to develop methods to expand fibroblast cells for several passages in vitro and generate patient-specific stem cells.
One of ordinary skill would have had a reasonable expectation of success that using the expanded somatic cell culture for  transfection with the nuclear reprogramming factors and expressing the factors, including TERT1 (the claimed “expanded somatic cell expressing TERT1 according to the method of claim 37;” claim 51 (a)) would result in production iPSCs in view of the teachings of Sekiguchi 2014 that iPS cells derived from somatic cells were successfully obtained, lacking evidence to the contrary (claim 51, part (c)).
One of ordinary skill would have been motivated to expand the cells in view of the teachings of Mack that there is a need for patient-specific stem cells.





Response to Arguments
Applicant’s arguments, filed 09/12/2022, have been considered but not found persuasive. Arguments directed (page 1-5) to withdrawn rejections are moot and not addressed. 

1.	Applicants argue (page 5, bottom paragraph) (35 USC 103 rejection)
However, as discussed supra, amended claim 1 recites a composition “comprising gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 g/ml to about 100 ug/ml’. In contrast, example 5 of Sekiguchi 2017 discloses the use of the gelatin/laminin containing solution where the amount of gelatin is 500 ng/mL - or 0.05% w/w - which is 20-fold lower than the presently claimed gelatin lower limit of 1% w/v and the amount of laminin is 0.73 g/cm” which is almost 70-fold lower than the presently claimed laminin range of 50 — 100 ug/mL. And even when taking into consideration the highest amounts of gelatin and laminin disclosed by Sekiguchi 2017 (laminin in a concentration of 5.0 ug/mL or lower and gelatin
at 0.5% w/v or lower), this still does not teach or suggest a composition comprising “gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml according to Applicant’s claim 1.

In reply and contrary to the arguments, new grounds of rejection over Mack and Mata Chavarria have been made in view of the amendments to the claims.  Comments regarding the teachings of Sekiguchi 2017 and Sekiguchi2014 on this point are moot. 
Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml”). 
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mata Chavarria discloses [0164] the composition can include laminin.  Mata Chavarria discloses  [0030] the use of a three-dimensional (3D) biomimetic scaffold supports cell growth.
It would have been obvious to one of ordinary skill to modify the Mack gelatin-laminin composition by using the gelatin at a 5% concentration as suggested by Mata Chavarria in view of the teachings of Mata Chavarria that a three dimensional scaffold supports cells growth and Mack that [0121] that a laminin-gelatin  [0126] composition is useful during the reprogramming process (the claimed “comprising gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml;” claim 1).  
One of ordinary skill would have had a reasonable expectation of success in using a composition comprising 5% gelatin in view of the teachings of Mata Chavarria that [0063] laminin-gelatin hydrogels comprising 5% gelatin permit cell culture.
One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007].

2.	Applicants argue (page 6, first full paragraph)
Further, there is nothing in the cited references, either alone or in combination, that would lead a person of ordinary skill in the art to predict the unexpected and surprising results attained using a composition comprising “gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml to form iPS cell colonies from somatic cells.

In reply and contrary to the arguments, new grounds of rejection have been made addressing the newly claimed concentrations of gelatin and laminin.  Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof. 
Mack discloses laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml”). 
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mata Chavarria discloses [0164] the composition can include laminin.  Mata Chavarria discloses  [0030] the use of a three-dimensional (3D) biomimetic scaffold supports cell growth.
One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007].

  3.	Applicant argues (page 7, first full paragraph) 
With respect to claim 37, Applicant presently amends the claim to recite “the expanded somatic cells express TERT1; and wherein the somatic cells are expanded about 7 days.” Applicant respectfully directs the examiner to Figure 1A - reproduced below for convenience — that demonstrates TERT1 to be a key mediator of iPS cells reprogramming in that the expression levels of TERT1 are unexpectedly abolished after 14 days of culture of mononuclear cells (MNCs) obtained from healthy volunteers and diabetic patients. 

Similarly, with respect to claim 51, which depends on claim 37, the combination of Sekiguchi 2014 and Sekiguchi 2014 does not teach or suggest that TERT1 levels are optimal at about 7 days of culture.

In reply and contrary to the arguments, no claim claims optimal levels of TERT1.  Applicant’s arguments are not commensurate with the scope of the claims.  Sekiguchi 2014  discloses  [0117] the cells were passage on coated culture substrates for 5 days and 21 days (the claimed “wherein the somatic cells are expanded about 7 days;” claim 37 (ii)).  Further, claims 20 and 37 (and 51 by dependency from claim 37) for example, do not specify whether TERT1 is endogenous or exogenous and endogenous TERT1 expression is considered to meet the claim elements of “genetic elements which encode….TERT1.” 

4.	Applicants argue (page 8, top paragraph) 
Claims 2, 4, 6, and 32 depend either directly or indirectly from claim 1. The deficiencies of Sekiguchi 2014 and Sekiguchi 2017 are outlined above, namely, the combination of references fails to teach, suggest, or otherwise motivate a formulation comprising “gelatin at a concentration of about | w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 g/m?’ according to Applicant’s claim 1.

The Office Action then relies on Mack to cure the deficiencies of Sekiguchi 2014 and Sekiguchi 2017. Mack is directed to compositions for improved reprogramming efficiency of somatic cells into induced stem cells. (See Abstract.)

In reply and contrary to the arguments, claims 2, 4 and 6 have been cancelled, mooting Applicant’s arguments.  Regarding claim 32, new grounds of rejection have been made addressing the newly claimed concentrations of gelatin and laminin.  Applicant’s arguments regarding Sekiguchi 2014 and 2017 are moot. 
Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml”). 
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mata Chavarria discloses [0164] the composition can include laminin.  Mata Chavarria discloses  [0030] the use of a three-dimensional (3D) biomimetic scaffold supports cell growth.
One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007].

5.	Applicants argue (page 9, fourth full paragraph)
The deficiencies of Sekiguchi 2014 and Sekiguchi 2017are described supra. The Office Action relies on Tammam to cure the deficiencies of Sekiguchi 2014 and Sekiguchi 2017. Tammam is directed to a nanoparticle system that may be used to deliver a reprograming factor — OCT4 — to somatic cells. (See Abstract.) As explained above, neither Sekiguchi 2014 nor Sekiguchi 2017 teach or suggest a composition comprising gelatin at a concentration of about 1 w/v% to about 5 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml as required by claim 1. Further, Tammam does not disclose a composition comprising gelatin at any concentration and laminin at any concentration. Therefore, Tammam fails to solve the deficiencies of Sekiguchi 2014 or Sekiguchi 2017.

As such, a prima facie case of obviousness cannot be established because the cited art fails to teach or suggest a formulation comprising “gelatin at a concentration of about 1 w/v% to about 3 w/v% and laminin at a concentration of about 50 ug/ml to about 100 ug/ml” as recited in claim 1.

In reply and contrary to the arguments, as discussed above, new grounds of rejection have been made addressing the newly claimed concentrations of gelatin and laminin.  Applicant’s arguments regarding Sekiguchi 2014 and 2017 are moot. 
Mack discloses methods and compositions for improved overall reprogramming efficiency of somatic cells into induced pluripotent stem cells (Abstract). Mack discloses [0121] the substrate for cell adhesion can be any material intended to attach cells and includes collagen, gelatin, poly-L-lysine, poly-D-lysine, laminin, and fibronectin, fragments or mixtures thereof.
Mack discloses laminin at a concentration of 5 ug/ml to about 200 ug/ml, a value encompassing the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml (the claimed “laminin at a concentration of about 50 ug/ml to about 100 ug/ml”). 
Mata Chavarria discloses [0063] a composition for cell culture comprising between 5% to 10% for gelatin, preferably 5%.  Mata Chavarria discloses [0164] the composition can include laminin.  Mata Chavarria discloses  [0030] the use of a three-dimensional (3D) biomimetic scaffold supports cell growth.
One of ordinary skill would have been motivated to choose the optimal concentration of gelatin and laminin for reprogramming in order to facilitate the production of iPS cells in view of the teachings of Mack that iPS cells are important in research and potentially have therapeutic uses [0007].

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632